Alessandroni, J.,
This is a petition by the Commonwealth for the forfeiture of one 1950 Mercury sedan used by its owner in transporting untaxed whiskey from Washington, D. C., to the Commonwealth of Pennsylvania, in violation of the provisions of the Pennsylvania Liquor Code of April 12, 1951, P. L. 90.
The hearing developed the following facts, culled from the simple narrative of McKeon’s widow, who appeared alone and unrepresented by counsel. John C. McKeon, presumptive owner and driver of the car, had lived an exemplary life. He had worked for the *525Bell Telephone Company for 33 years, when he suffered a complete nervous breakdown. During the holiday season he asked his wife if she wanted to take her baby for a ride to his sister’s place in Washington, D. C. While on that visit, without his wife’s knowledge, he purchased a quantity of liquor to bring back home for the holidays. After he crossed into Pennsylvania he was apprehended by the police. His arrest, the nervous breakdown along with the disgrace and humiliation attendant upon his apprehension, so worried and preyed upon his mind, that he committed suicide by hanging.
It is generally admitted that prior to this tragic experience, McKeon had lived what might be described as a model life. He had never run afoul of the law. He had never engaged directly or indirectly in the sale of untaxed liquor. His act apparently was not done with willful intent to defraud the Commonwealth of taxes. In anticipation of a party to be given upon the graduation of his son, seeking possibly the advantages of a bargain purchase, he fell prey to the temptation of the moment. It is also uncontradicted that Mrs. McKeon contributed her own funds to purchase the automobile.
The deeply moving facts of this case must be weighed against the letter of the law. A literal interpretation of the act would require confiscation of the car for the use of the Commonwealth. The error made by McKeon in a moment of weakness, culminating in suicide, has cost the widow her husband and leaves her with a future of sombre memories. Having seen Mrs. McKeon and listened to her story, told with restraint and resignation, the court feels the ends of justice will be better served by an order restoring the car to her.

Order

And now, to wit, June 18,1954, the Commonwealth’s petition for a forfeiture is dismissed. The seized 1950 *526Mercury sedan, manufacturer’s serial no. 50ME7717-6M, is hereby ordered to be returned to Katherine McKeon.